Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by WO 2016/061431 A1, Schlesinger et el., hereinafter Schlesinger.

Claim 1, 
Schlesinger teaches a surgical shape sensing apparatus (a medical instrument 900, 910 with optical shape sensing fiber 140; figures 2, 12A-13, [00044, 00083-00085]) comprising: 
a light source (tracking system 136 may generate light; figures 2, [00044, 00047]); 
a shape sensing fiber having a proximal terminator (optical shape sensing fiber 140 with a proximal end 130, figures 2, [00044]); 
at least one optical switch (interface 122 couples the instrument 120 to the image capture system 18, the interface, figure 2, [00041-00044]): 
a first group of tracking markers (markers 902 at the distal tip 904 of the optical fiber 140, figures 2, 12A-13, [00083-00085]); 
a second group of tracking markers (mechanical reference 924 is a marker attached to
optical fiber 140 on the proximal end 130, figures 2, 12A-13, [00083-00085]); 
a detector element (tracking system 136 interfaces with the sensor system 138 and image capture system 18 which may include cameras, figure 2, [00041, 00043-00045, 00047]); 
a data acquisition system (tracking system 136 interfaces with the sensor system 138 and image capture system 18 which acquire data, figure 2, [00041, 00043-00045, 00047]); 
a processor (tracking system 136 may be implemented as software, hardware, or a combination executed by processors, figures 1 and 2, [00038, 00041, 00043-00045, 00047]); 
a memory communicatively coupled to the processor, wherein said memory store one or more modules (elements may be implemented in software including memory and processors to control code segments, figures 1 and 2, [00038, 00041, 00043-00045, 00091]);
a spatial tracking means configured to detect and track the first and second group of one or more markers within a predetermined area (tracking system 136 track the markers 902 and mechanical reference 924 allowing the instrument 900, 910 to be used within a patient,
figures 1, 2 and 12a-13, [00048, 00083-00087]); and 
a display (displays 20, figures 1 and 2, [00036, 00037,00048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger, and further in view of WO 2016/154756 A1, Mariampill et al., hereinafter Mariampill.

Claim 2. 
the apparatus of claim 1, and Schlesinger further discloses wherein said first group of detector elements are fixed on the proximal terminator of the shape sensing fiber (mechanical reference 924 is a marker attached to optical fiber 140 on the proximal end 130, figures 2, 12A-13, [00083-00085]), and wherein the second group of tracking markers are coupled to surgical apparatus (markers 902 at the distal tip 904 of the optical fiber 140 coupled to the instrument 120 including an end effector 132 which may be forceps, graspers, scissors, scalpels, etc.; figures 2, 12A-13, (00042, 00083-00085]). 
However, Schlesinger fails to disclose wherein said light source is a broadband and tunable light source. However, 
Mariampill discloses wherein said light source is a broadband and tunable light source (the light source may be a broadband light source 310 and may also be a tunable laser;
figures 1 and 2A; page 15, lines 11-30). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Schlesinger to provide wherein said light source is a broadband and tunable light source, as taught by Mariampill, in order to provide the advantage of an optical shape tracking system which can be integrated into an endoscopic system and used in a flexible device.

Claims 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger, Mariampill and further in view of US 6256090 B1, Chen et al., hereinafter Chen.
Claim 3.
Schlesinger and Mariampill fail to disclose wherein the switch configured to sequentially switch between a multiplex of individual fibers inside the shape sensing fiber for signal detection. However, 
Chen discloses wherein the switch configured to sequentially switch between a multiplex of individual fibers inside the shape sensing fiber for signal detection (a shape sensing system 60 uses an optical switch 74 that sequentially directs light to different arrays of fiber Bragg gratings 78 inside the shape sensing system for detecting signals; figure 6; column 9, line 44- 65).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Mariampill and Schlesinger to provide wherein the switch configured to sequentially switch between a multiplex of individual fibers inside the shape sensing fiber for signal detection, as taught by Chen, in order to provide the advantage of an optical shape tracking system able to multiplex and receive multiple signals from different lengths of fiber and different locations of fiber.

Claim 4.
SCHLESINGER, in view of Mariampill and in further view of Chen, discloses the apparatus of claim 3, and SCHLESINGER further discloses
wherein said shape sensing fiber comprises a plurality of individual sensing fiber cores having a fiber Bragg grating distributed within said fiber (optical fiber shape sensor 140 are optical fibers including fiber Bragg gratings FGBS, and may comprise multiple cores 144a-144d within said fiber each with a FGB; figures 2-4, [00046, 00051, 00052)).

Claim 5.
SCHLESINGER, in view of Mariampill and in further view of Chen, discloses the apparatus of claim 4, and SCHLESINGER further discloses wherein said data acquisition module configured to digitize the detected signals and communicate the digitized signals to the processing means (tracking system 136 interfaces with the sensor system 138 and image capture system 18 which may include cameras, and may be implemented as hardware or software with a processor; figure 2, [00038, 00041, 00043-00045, 00047, 00091]), wherein the processing means is configured to reconstruct a 3D shape based on the signals (the display system 20 may display a virtual navigational image in 3d as generated by the processors of the control system; figures 1 and 3, [00037]).

Claim 6.
 SCHLESINGER, in view of Mariampill and in further view of Chen, discloses the apparatus of claim 4, and SCHLESINGER further discloses wherein the first shape sensing fiber is integrated into a target (the shape sensing apparatus is a medical instrument with an endoscope; figures 1 and 2, (00034, 00037)), wherein the target consists of one or more of the following: a pre-determined tissue, endoscopic devices, endoscopic capsules, medical devices or a medical implants (the shape sensing apparatus is a medical instrument with an endoscope; figures 1 and 2, (00034, 00037).

Claim 7.
 SCHLESINGER, in view of Mariampill and in further view of Chen, discloses the apparatus of claim 6, however, SCHLESINGER fails to disclose wherein the first group of tracking markers and second group of tracking markers are infrared markers, wherein said markers are configured to actively emit light at a pre-determined wavelength range. 
However Mariampill discloses wherein the first group of tracking markers and second group of tracking markers are infrared markers (the tracking system may operate with either visible or infrared light and may use either active markers such as LEDs emitting light or passive markers reflecting light; figure 1; page 10, lines 22- page 11, line 2), wherein said markers are configured to actively emit light at a pre-determined wavelength range (the tracking system may operate with either visible or infrared light and may use either active markers such as LEDs emitting light or passive markers reflecting light; figure 1; page 10, lines 22- page 11, line 2). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of SCHLESINGER to provide wherein the first group of tracking markers and second group of tracking markers are infrared markers, wherein said markers are configured to actively emit light at a pre-determined wavelength range, as taught by Mariampill, in order to provide the advantage of an optical shape tracking system which can be integrated into a an endoscopic system and used in a flexible device.

Claim 8.
 SCHLESINGER, in view of Mariampill and in further view of Chen, discloses the apparatus of claim 6, however, SCHLESINGER fails to disclose wherein the first group of tracking markers and second group of tracking markers are infrared markers configured to passively reflect light from generated by the light source at a pre-determined wavelength. 
However, Mariampill discloses wherein the first group of tracking markers and second group of tracking markers are infrared markers configured to passively reflect light from generated by the light source at a pre-determined wavelength (the tracking system may operate with either visible or infrared light and may use either active markers such as LEDs emitting light or passive markers reflecting light; figure 1; page 10, lines 22- page 11, line 2). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of SCHLESINGER to provide wherein the first group of tracking markers and second group of tracking markers are infrared markers configured to passively reflect light from generated by the light source at a pre-determined wavelength, as taught by Mariampill, in order to provide the advantage of an optical shape tracking system which can be integrated into an endoscopic system and used in a flexible device.

Claim 9.
 SCHLESINGER, in view of Mariampill and in further view of Chen, discloses the apparatus of claim 6, wherein the first group of tracking markers and second group of markers are electromagnetic markers (a series of EM positions sensors 150 may be used along the instrument 118 at any location outside or inside; figures 1 and 2, [00049]).

Claim 10.
 SCHLESINGER, in view of Mariampill and in further view of Chen, discloses the apparatus of claim 7, and SCHLESINGER further discloses wherein said data acquisition module is configured to digitize the detected signals and communicate the digitized tracking data to the processing means (tracking system 136 interfaces with the sensor system 138 and image capture system 18 which may include cameras, and may be implemented as hardware or software with a processor; figure 2, [00038, 00041, 00043-00045, 00047, 00091]), wherein the processing means is configured to create reconstructed 3D visual data of the shape sensing fiber using digitized tracking data (the display system 20 may display a virtual navigational image in 3d as generated by the processors of the control system; figures 1 and 3, [00037]), wherein the obtained tracking data is communicated to the processing means and the spatial relation of the surgical apparatus relative to the 3D shape sensing fiber inserted in the tissue is obtained (the information from the tracking system 136 may be sent to the navigation system 142 and combined with the 3d image from the image capture system 18 to provide real time position information on the system display 20, including its processor; figures 1 and 2, [00037, 00048]).
However, SCHLESINGER fails to disclose wherein the spatial tracking means is a stereo camera configured to detect and track the first group of markers, wherein the stereo camera is further configured to track the second group of markers on the surgical apparatus. 
However Mariampill discloses wherein the spatial tracking means is a stereo camera configured to detect and track the first group of markers (the tracking system may operate with either visible or infrared light and may use either active markers such as LEDs emitting light or passive markers reflecting light to track using stereo cameras; figure 1; page 10, lines 22- page 11, line 2; page 11, line 28-page 12, line 2),wherein the stereo camera is further configured to track the second group of markers on the surgical apparatus (the tracking system may operate with either visible or infrared light and may use either active markers such as LEDs emitting light or passive markers reflecting light to track using stereo cameras; figure 1; page 10, lines 22- page 11, line 2; page 11, line 28-page 12, line 2). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of SCHLESINGER to provide wherein the spatial tracking means is a stereo camera configured to detect and track the first group of markers, wherein the stereo camera is further configured to track the second group of markers on the surgical apparatus, as taught by Mariampill, in order to provide the advantage of an optical shape tracking system which can be integrated into a an endoscopic system and used in a flexible device.

Claim 11.
 SCHLESINGER, in view of Mariampill and in further view of Chen, discloses the apparatus of claim 9, where in the spatial tracking means is an electromagnetic tracking module that is configured to detect and track one or more of the markers (a series of EM positions sensors 150 may be used along the instrument 118 at any location outside or inside; figures 1 and 2, [00048]), wherein said data acquisition module is configured to digitize the detected signals and communicate the digitized signals to the processing means (the information from the tracking system 136 may be sent to the navigation system 142 and combined with the image from the image capture system 18 to provide real time position information on the system display 20, including its processor; figures 1 and 2, [00037, 00048]), wherein the processing means is configured to create reconstructed 3D data using digitized tracking data (the information from the tracking system 136 may be sent to the navigation system 142 and combined with the image from the image capture system 18 to provide real time position information on the system display 20, including its processor; figures 1 and 2, [00037, 00048]).

Claim 12.
 SCHLESINGER, in view of Mariampill and in further view of Chen, discloses the apparatus of claim 10, further comprising a camera configured to obtain real-time visual data of the tissue being examined (the information from the tracking system 136 may be sent to the navigation system 142 and combined with the image from the image capture system 18 to.provide real time position information on the system display 20, including its processor; figures 1 and 2, [00037, 00048]).

Claim 13.
 SCHLESINGER, in view of Mariampill and in further view of Chen, discloses the apparatus of claim 11, wherein the display is configured to render the shape of the sensing fiber and superimpose the shape over the real-time visual data of the tissue being operated or examined in real-time (the information from the tracking system 136 may be sent to the navigation system 142 and combined with the image from the image capture system 18 to provide real time position information on the system display 20, including its processor; figures 1 and 2, [00037, 00045-00048]).

Claim 14.
 SCHLESINGER discloses a shape sensing apparatus for tissue and surgical procedures (a medical instrument 900, 910 with optical shape sensing fiber 140; figures 2, 12A-13, [00044, 00083-00085]) comprising: a processing means (tracking system 136 may be Implemented as software, hardware, or a combination executed by processors; figures 1 and 2, [00038, 00041, 00043-00045, 00047]); a light source (tracking system 136 may generate light: figures 2, [00044, 00047]); a tracking target comprising least one shape sensing fiber (optical shape sensing fiber 140; figures 2, [00044]), wherein said shape sensing fiber comprises a plurality of individual sensing fiber cores having a fiber Bragg grating distributed within the fiber (optical fiber shape sensor 140 are optical fibers including fiber Bragg gratings FGBS, and may comprise multiple cores 144a-144d within said fiber each with a FGB; figures 2-4, [00046, 00051, 00052]); a detector configured to detect the fiber signals produced by the shape sensing fiber (tracking system 136 interfaces with the sensor system 138 and image capture system 18 which may include cameras, and tracks the shape sensing fiber 140; figure 2, [00041, 00043-00045, 00047]); a data acquisition module configured to digitize the detected signals and communicate the digitized signals to the processing means (tracking system 136 interfaces with the sensor system 138 and image capture system 18 which may include cameras, and may be implemented as hardware or software with a processor; figure 2, [00038, 00041, 00043-00045, 00047, 00091]), wherein the processing means is configured create reconstructed 3D data using digitized detected (the display system 20 may display a virtual navigational image in 3d as generated by the processors of the control system; figures 1 and 3, [00037]); a first group of one or more markers (mechanical reference 924 is a marker attached to optical fiber 140 on the proximal end 130; figures 2, 12A-13, [00083-00085]), wherein said first group of one or more markers are fixed on a proximal terminator of the shape sensing fiber and configured to produce a signal (mechanical reference 924 is a marker attached to optical fiber 140 on the proximal end 130 and markers produce a signal detectable by the tracking system 136; figures 2, 12A-13, [00083-00085]); a spatial tracking means configured to detect and track the first group of one or more markers within a predetermined area (tracking system 136 track the markers 902 and mechanical reference 924 allowing the instrument 900, 910 to be used within a patient; figures 1, 2 and 12a-13, [00048, 00083-00087]); wherein the processing means is configured to determine a set of position data using the pose and position of the proximal terminator relative to the spatial tracking means (the information from the tracking system 136 may be sent to the navigation system 142 and combined with the image from the image capture system 18 to provide real time position information on the system display 20, including its processor; figures 1 and 2, [00037, 00048)]), and combine the position data with the reconstructed 3D data to determine the 3D shape of the sensing fiber relative to the spatial tracking means (the information from the tracking system 136 may be sent to the navigation system 142 and combined with the image from the image capture system 18 to provide real time position information on the system display 20, including its processor; figures 1 and 2, [00037, 00048]); a camera configured to obtain real-time visual data of the tissue being examined (a 3d image from the image capture system 18 provides real time position information on the system display 20, including its processor; figures 1 and 2, [00037, 00048]); a display configured to render the shape and geometry of the tracking target and superimpose the shape over the real-time view of the tissue being examined in real-time (the information from the tracking system 136 may be sent to the navigation system 142 and combined with the image from the image capture system 18 to provide real time position information on the system display 20, including its processor; figures 1 and 2, [00037, 00048]; and a second group of one or more markers mounted to a surgical instrument (markers 902 at the distal tip 904 of the optical fiber 140; figures 2, 124-13, [00083-00085]), wherein the second group of one or more markers is tracked by the spatial tracking means (markers 902 at the distal tip 904 of the optical fiber 140 produce a signal detectable by the tracking system 136; figures 2, 12A-13, [00083-00085]), wherein the obtained tracking data is communicated to the processing means and the spatial relation of the surgical equipment relative to the 3D shape sensing fiber inserted in the tissue is obtained (the information from the tracking system 136 may be sent to the navigation system 142 and combined with the 3d image from the image capture system 18 to provide real time position information on the system display 20, including its processor; figures 1 and 2, [00037, 00048].
However, SCHLESINGER fails to disclose an optical switch configured to sequentially switch between a multiplex of individual fibers inside the shape sensing fiber for signal detection. 
However, Chen discloses an optical switch configured to sequentially switch between a multiplex of individual fibers inside the shape sensing fiber for signal detection (a shape sensing system 60 uses an optical switch 74 that sequentially directs light to different arrays of fiber Bragg gratings 78 inside the shape sensing system for detecting signals; figure 6; column 9, line 44- 65).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of SCHLESINGER to provide wherein the switch configured to sequentially switch between a multiplex of individual fibers inside the shape sensing fiber for signal detection, as taught Chen, in order to provide the advantage of an optical shape tracking system able to multiplex and receive multiple signals from different lengths of fiber and different locations of fiber.

Claim 15, 
SCHLESINGER, in view of Chen, discloses the apparatus of claim 14, wherein the tracking target is coupled to at least one or more of the following: a pre-determined tissue area, endoscopic devices, endoscopic capsules, medical devices or a medical implant (the shape sensing apparatus with the shape sensing fiber is a medical instrument with an endoscope; figures 1 and 2, [00034, 00037]).

Claim 16, 
SCHLESINGER, in view of Chen, discloses the apparatus of claim 14, wherein said processing means further comprises a memory having a shape construction module to reconstruct three dimensional shapes resulting in 3D shape data of the fiber from determined locations (the information from the tracking system 136 may be sent to the navigation system 142 and combined with the image from the image capture system 18 to provide real time position information of the device including the shape sensor on the system display 20, including its processor and memory executing the system; figures 1 and 2, [00037, 00038, 00048, 00091]); a spatial geometry module configured to determine the location of the shape sensing fiber relative to the spatial tracking means (the information from the tracking system 136 may be sent to the navigation system 142 and combined with the image from the image capture system 18 to provide real time position information on the system display 20 including the information on the shape of the apparatus including the shape sensing fiber; figures 1 and 2, [00037, 00038, 00048]); an optical tracking module configured to collect the optical images of the first group of markers and the second group of markers to calculate the spatial pose and position data of the markers with respect to the spatial tracking means (the information from the tracking system 136 may be sent to the navigation system 142 and combined with the image from the image capture system 18 to provide real time position information on the system display 20 including the information on the shape of the apparatus including the shape sensing fiber, whose position and axial reference (spatial pose) are recorded optically; figures 1,2, and 12A-13, [00037, 00038, 00048, 00083-00085]); and a data streaming module configured to transmit the spatial pose and position data, the 3D shape data to be displayed on the display (the information from the tracking system 136 may be sent to the navigation system 142 and combined with the image from the image capture system 18 to provide real time position information on the system display 20; figures 1, 2, and 12A-13, [00037, 00038, 00048, 00083-00085]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613